Formerly known as:Dryden Total Return Bond Fund, Inc. PROSPECTUS December 30, 2010 (As Supplemented February 16, 2010) Prudential Total Return Bond Fund, Inc. Ticker Symbols Class A:PDBAX Class L:DTRLX Class R:DTBRX Class B:PRDBX Class M:DTRMX Class Z:PDBZX Class C:PDBCX Class X:N/A FUND TYPE Multi-Sector Bond OBJECTIVE Total return As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 10 MANAGEMENT OF THE FUND 10 BUYING AND SELLING FUND SHARES 10 TAX INFORMATION 10 FINANCIAL INTERMEDIARY COMPENSATION 11 HOW THE FUND INVESTS 11 INVESTMENT OBJECTIVES AND POLICIES 15 OTHER INVESTMENTS AND STRATEGIES 20 INVESTMENT RISKS 31 HOW THE FUND IS MANAGED 31 BOARD OF DIRECTORS 31 MANAGER 32 INVESTMENT SUBADVISER 32 PORTFOLIO MANAGERS 33 DISTRIBUTORS 34 DISCLOSURE OF PORTFOLIO HOLDINGS 35 FUND DISTRIBUTIONS AND TAX ISSUES 35 DISTRIBUTIONS 36 TAX ISSUES 37 IF YOU SELL OR EXCHANGE YOUR SHARES 39 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 39 HOW TO BUY SHARES 56 HOW TO SELL YOUR SHARES 60 HOW TO EXCHANGE YOUR SHARES 65 FINANCIAL HIGHLIGHTS 65 INTRODUCTION 66 CLASS A SHARES 67 CLASS B SHARES 68 CLASS C SHARES 69 CLASS L SHARES 70 CLASS M SHARES 71 CLASS R SHARES 72 CLASS X SHARES 73 CLASS Z SHARES 74 APPENDIX A 74 DESCRIPTION OF SECURITY RATINGS 79 GLOSSARY 79 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is total return. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 41 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 51. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.50% None None 4.25% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% 1% 6% None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fees None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Management fees .50 .50 .50 .50 .50 .50 .50 .50 + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 .75 1.00 None + Other expenses .32 .32 .32 .32 .32 .32 .32 .32 Total annual Fund operating expenses 1.12 1.82 1.82 1.32 1.82 1.57 1.82 .82 - Fee waiver or expense reimbursement -.27 -.22 -.47 -.22 -.22 -.47 -.22 -.22 Net annual Fund operating expenses .85 1.60 1.35 1.10 1.60 1.10 1.60 .60 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $533 $764 $1,014 $1,729 $533 $764 $1,014 $1,729 Class B 663 851 1,065 1,849 163 551 965 1,849 Class C 237 527 941 2,099 137 527 941 2,099 Class L 532 805 1,098 1,929 532 805 1,098 1,929 Class M 763 951 1,165 1,935 163 551 965 1,935 Class R 112 450 811 1,829 112 450 811 1,829 Class X 763 951 1,165 2,119 163 551 965 2,119 Class Z 61 240 433 993 61 240 433 993 ° The manager of the Fund has contractually agreed, through February 28, 2012, to reimburse and/or waive fees so that the net annual Fund operating expenses (exclusive of distribution and service (12b-1) fees, extraordinary expenses and certain other expenses such as taxes, interest and brokerge commissions) do not exceed 0.60% of the Fund's average daily net assets. This waiver may not be terminated prior to February 28, 2012, and may be renewed, modified or terminated thereafter. The decision on whether to renew, modify or terminate the waiver is subject to review by the manager and the Fund's Board of Directors.° The distributor of the Fund has contractually agreed to limit its distribution and service (12b-1) fees through February 28, 2012 for Class A and Class R shares to .25 of 1% and .50 of 1%, respectively, of the average daily net assets of the Class A and Class R shares. This agreement may not be terminated prior to February 28, 2012, and may be renewed, modified or terminated thereafter. The decision on whether to renew, modify or terminate the agreement is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 397% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund will seek to achieve its objective through a mix of current income and capital appreciation as determined by the Fund's investment subadviser. The Fund invests, under normal circumstances, at least 80% of the Fund's investable assets in bonds. For purposes of this policy, bonds include all fixed-income securities, other than preferred stock, with a maturity at date of issue of greater than one year. The term "investable assets" refers to the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions. The Fund will provide 60 days' prior written notice to shareholders of a change in the 80% policy stated above. The Fund's investment subadviser allocates assets among different debt securities, including (but not limited to) U.S. Government securities, mortgage-related and asset-backed securities, corporate debt securities and foreign securities. The Fund may invest up to 50% of its investable assets in high risk, below investment-grade securities having a rating of not lower than CCC—also known as high-yield debt securities or junk bonds. The Fund may invest up to 45% of its investable assets in foreign debt securities. Some (but not all) of the U.S. Government securities and mortgage-related securities in which the Fund will invest are backed by the full faith and credit of the U.S.Government, which means that payment of interest and principal is guaranteed, but yield and market value are not. These include obligations of the Government National Mortgage Association (GNMA or "Ginnie Mae"), the Farmers Home Administration and the Export-Import Bank. Securities issued by other government entities, like obligations of the Federal National Mortgage Association (FNMA or "Fannie Mae"), the Student Loan Marketing Association (SLMA or "Sallie Mae"), the Federal Home Loan Mortgage Corporation (FHLMC or "Freddie Mac"), the Federal Home Loan Bank, the Tennessee Valley Authority and the United States Postal Service are not backed by the full faith and credit of the U.S.Government. However, these issuers have the right to borrow from the U.S.Treasury to meet their obligations.
